DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, 14-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 & 20 have been amended to now recite a hair dryer having a plurality of temperature measuring components (30) disposed in the flow channel to measure a temperature of air flowing through the flow channel and further claims a plurality of auxiliary temperature measuring components (40) disposed in the flow channel; heating fins (50) spaced in the flow channel to define interval spaces wherein in each of the interval spaces, both the temperature measuring components (30) and the auxiliary temperature measuring components (40) reside.  The applicants specification discloses multiple embodiments, for example there is one embodiment in which the temperature measuring component and auxiliary temperature measuring component are positioned at the outlet end of the flow channel (SEE [0012]); there is an embodiment in which the temperature measuring component is located at a first position in the annular flow channel and the auxiliary temperature measuring component is located at a second position in the annular flow channel such that the first and second positions are 180 degrees apart (SEE [0013]), this is further supported by Figure 1.  There is yet another embodiment in which spaced heating fins define interval spaces such that the plurality of auxiliary temperature measuring components are disposed in each of the interval spaces (SEE [0015]); this is also supported in Paragraph [0048].  Paragraph [0049] specifies that the amount of plurality of temperature measuring components (30) and the amount of plurality of auxiliary temperature measuring components (40) can be specified and set according to the number of space intervals for the intent of ensuring accuracy of temperature measurement, however in no situation does there exist both the plurality of temperature measuring components and the plurality of auxiliary temperature measuring components disposed in each of the interval spaces.  This is further hindered by the fact that in claim 4 (for example) the auxiliary temperature measuring components are intended to be at a position 180 degrees from the position of the temperature measuring components, which cannot occur if both are in the same space interval.  It appears that the claims are combining separate embodiments in an effort to define over the previously cited prior art references but have now rendered the claims indefinite.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        October 20, 2022